Citation Nr: 1646663	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective prior to December 4, 1995, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2000, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

A detailed history pertinent to the claim on appeal was provided in the Board's August 2015 decision and will not be repeated here.  It is important to note, however, that a TDIU was granted in a May 2003 rating decision, effective from December 4, 1995.  Thus, the issue is as stated on the title page.  It is also important to note that that the August 2015 decision found that the criteria for the assignment of an effective date of February 16, 1984, was warranted for the grant of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  Having determined that an earlier effective date was warranted for the grant of service connection for an acquired psychiatric disorder, the Board remanded the claim of entitlement to an effective date prior to December 4, 1995, for the grant of a TDIU rating.  This was done because granting an earlier effective date for the grant of service connection for an acquired psychiatric disorder constituted a material change in the Veteran's disability picture such that it would be prejudicial to adjudicate whether an earlier effective date was warranted for a TDIU rating without initial review by the RO.  

In an August 2015 rating action, it was determined that a 30 percent rating was warranted for the service-connected acquired psychiatric disorder from February 16, 1984, and in a March 2016 supplemental statement of the case (SSOC), the VA Appeals Management Center denied entitlement to an effective date prior to December 4, 1995, for the grant of a TDIU rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  As a result of a Board decision in August 2015, an earlier effective of February 16, 1984, was awarded for the grant of service connection for an acquired psychiatric disorder.  

2.  Subsequently, in an August 2015 rating decision, the RO assigned a 30 percent rating for the service-connected acquired psychiatric disorder from February 16, 1984, resulting in a combined disability rating of 40 percent or less prior to February 16, 1984, but at a combined disability rating of 60 percent or more as of May 9, 1995.  The 60 percent rating constitutes a single disability for TDIU purposes, and the schedular percentage thresholds for a TDIU are met as of May 9, 1995.  

3.  Evidence on file shows that the Veteran was unemployable as of May 9, 1995, due to service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of May 9, 1995, but no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.15, 4.16 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2015).  This case also addresses whether a liberalizing law can afford an earlier effective date, but this question also pertains to the dates of receipt of certain documents by VA and/or promulgation of documents to the veteran.  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Laws and Regulations

The assignment of an effective date for TDIU benefits is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); see Hurd v. West, 13 Vet. App. 449 (2000).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  

In this case, the award of an earlier effective date of February 16, 1984, for the grant of service connection for an acquired psychiatric disorder resulted in a 60 percent combined rating for the Veteran's service-connected disabilities, all of which were associated with his injuries from an airplane crash, as of May 9, 1995.  Thus, they constitute a single disability for TDIU purposes, and the schedular percentage threshold for a TDIU was met as of May 9, 1995.  38 C.F.R. §§ 4.16(a), 4.25 (2015).  

In determining unemployability, consideration should be given to the veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014), 38 C.F.R. § 4.3 (2015).  

Analysis

As previously noted, the August 2015 Board decision granted an earlier effective date of February 16, 1984, for the grant of service connection for an acquired psychiatric disorder, and a 30 percent rating was assigned from that date forward, resulting in a combined disability rating of 40 percent or less prior to May 9, 1995, but at 60 percent (based on a single disability for TDIU purposes) or more as of May 9, 1995.  Thus, the schedular criteria for TDIU have been met since that time.  

In a statement from the Veteran dated May 9, 1995, he indicated that his service-connected scars, tinnitus and left arm ulnar nerve disabilities had deteriorated.  Additionally, his service-connected broken right elbow broken jaw and missing teeth had also deteriorated, to the point that he had difficulty maintaining a normal lifestyle.  He requested reevaluation for increased ratings.

Evidence on file includes a VA examination report from June 8, 1995.  At that time, it was revealed that the Veteran had worked full-time as an electrician until he suffered a neck injury in a fall in June 1994 for which he had undergone surgery.  (The Board notes that this is not a service-connected condition.)  At the VA examination, however, the Veteran also discussed problems he had associated with his service-connected injuries in the left upper extremity and hand, to include numbness and loss of grip strength.  In his service-connected right upper extremity, he could not fully extend the elbow.  It was also noted that he had bilateral hearing loss and tinnitus, also service connected.  

Review of the record reflects that an informal claim was received as to this issue on December 4, 1995, and the May 2003 rating decision awarded a TDIU from that date.  The current claim is to determine whether an earlier effective date is warranted for a TDIU prior to that date.  Based on the above, it is clear that the Veteran worked until approximately June 1994 and that he stopped after injury to his nonservice-connected neck.  This employment, of course, precludes assignment of a TDIU while he was working.  However, with the addition of a 30 percent rating for an acquired psychiatric disorder from 1984, his combined rating for his service-connected disabilities (rated as a single disability) was 60 percent as of May 9, 1995.  With reasonable doubt resolved in his favor, it is the Board's conclusion that he was unemployable as of the date that his combined rating met the criteria for a TDIU, and that date is May 9, 1995.  


ORDER

An effective of May 9, 1995, for the award of a TDIU rating is granted, subject to the controlling laws and regulations governing the payment of monetary awards.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


